           Case 3:20-cv-01522-BR        Document 1       Filed 09/03/20     Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
JULIA E. JARRETT
Julia.Jarrett@usdoj.gov
Assistant United States Attorney
United States Attorney’s Office
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     503-727-1000
Attorneys for the United States of America




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


 UNITED STATES OF AMERICA,

               Plaintiff,                                         Case No. 3:20-cv-01522-BR

               v.
                                                                  COMPLAINT IN REM FOR
 $10,664.24 IN UNITED STATES                                      FORFEITURE
 CURRENCY;
 $5,862.50 IN UNITED STATES
 CURRENCY; AND
 $315.79 IN UNITED STATES
 CURRENCY, in rem,

               Defendants.



        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Julia E. Jarrett, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:
Complaint in rem for Forfeiture                                                             Page 1
            Case 3:20-cv-01522-BR        Document 1      Filed 09/03/20    Page 2 of 4




                                                  I.

       This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 18

U.S.C. § 981; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

                                                 II.

       Defendants, in rem, further described as:

       a.         $10,664.24 seized from U.S. Bank account ending in 9761 in the name of Omar
                  Morales;

       b.         $5,862.50 seized from Umpqua Bank account ending in 6642 in the name of Omar
                  Morales; and

       c.         $315.79 seized from Oregon State Credit Union account ending in 0369 in the name
                  of Omar Morales,

collectively referred to as “Subject Bank Accounts,” were seized in the District of Oregon, and are

now and during the pendency of this action will be within the jurisdiction of this Court.

                                                 III.

       Defendants, in rem, Subject Bank Accounts, constitute, or are derived from, proceeds

traceable to violations of 18 U.S.C. § 1343 and is property involved in a violation of 18 U.S.C.

§ 1956 or traceable to such property. As such, the Subject Bank Accounts are subject to forfeiture

pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C) and subject to seizure pursuant to 18 U.S.C.

§ 981(b), as more particularly set forth in the Declaration of Special Agent Timothy Suttles,

Federal Bureau of Investigation, marked as Exhibit A, attached and fully incorporated herein by

this reference.

       WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendants, in rem, Subject Bank Accounts; that due notice be given to all

interested persons to appear and show cause why forfeiture of these Defendants, in rem, should

Complaint in rem for Forfeiture                                                             Page 2
          Case 3:20-cv-01522-BR        Document 1      Filed 09/03/20     Page 3 of 4




not be decreed; that due proceedings be had thereon; that these Defendants be forfeited to the

United States; that the Plaintiff United States of America be awarded its costs and disbursements

incurred in this.

        Dated: September 3, 2020.           Respectfully submitted,

                                            BILLY J. WILLIAMS
                                            United States Attorney

                                            /s/ Julia E. Jarrett
                                            JULIA E. JARRETT
                                            Assistant United States Attorney




Complaint in rem for Forfeiture                                                           Page 3
          Case 3:20-cv-01522-BR         Document 1      Filed 09/03/20     Page 4 of 4




                                       VERIFICATION


       I, TIMOTHY SUTTLES declare, under penalty of perjury, pursuant to the provisions of

28 U.S.C. § 1746, that I am a Special Agent with the Federal Bureau of Investigation and that the

foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     /s/ Timothy Suttles
                                     TIMOTHY W. SUTTLES
                                     Special Agent
                                     Federal Bureau of Investigation




Complaint in rem for Forfeiture                                                            Page 4
        Case 3:20-cv-01522-BR          Document 1-1       Filed 09/03/20     Page 1 of 12




               DECLARATION OF SPECIAL AGENT TIMOTHY W. SUTTLES

I, Timothy W. Suttles, do hereby declare:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since January 2001. I am assigned to the Eugene, Oregon Resident Agency of the FBI.

My responsibilities include the investigation of federal criminal offenses, to include Title 18,

United States Code, Section 1343, Wire Fraud and Title 18, United States Code, Section 1956,

Money Laundering.

       2.      I submit this declaration in support of a Complaint in rem for forfeiture of the

following assets:

            a. $10,664.24 seized from U.S. Bank account ending in 9761 in the name of Omar

               Morales;

            b. $5,862.50 seized from Umpqua Bank account ending in 6642 in the name of

               Omar Morales; and

            c. $315.79 seized from Oregon State Credit Union account ending in 0369 in the

               name of Omar Morales, collectively referred to as “Subject Bank Accounts.”

       3.      In this declaration, I will demonstrate, based on the evidence I have reviewed, that

there is probable cause to believe, and I do believe, the Subject Bank Accounts are property

constituting or derived from proceeds obtained directly or indirectly as a result of violations of

18 U.S.C. § 1343 and is property involved in a violation of 18 U.S.C. § 1956 or traceable to such




Declaration of Special Agent Timothy Suttles                         EXHIBIT A PAGE 1
                                                                     Complaint In Rem
                                                                     FOR FORFEITURE
        Case 3:20-cv-01522-BR          Document 1-1       Filed 09/03/20     Page 2 of 12




property. As such, the property is subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and

(a)(1)(C) and, therefore, is subject to seizure pursuant to 18 U.S.C. § 981(b).

       4.      The facts in this declaration come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This declaration is for the

limited purpose of establishing probable cause for the Complaint.     Therefore, I have not set forth

each fact I have learned during this investigation, but only those facts and circumstances necessary

to establish probable cause.

                                          Applicable Law

       5.      Title 18 United States Code, Section 1343, Wire Fraud, provides, in pertinent

part: Whoever, having devised or intending to devise any scheme or artifice to defraud, or for

obtaining money or property by means of false or fraudulent pretenses, representations, or

promises, transmits or causes to be transmitted by means of wire, radio, or television

communication in interstate or foreign commerce, any writings, signs, signals, pictures, or

sounds for the purpose of executing such scheme or artifice, shall be fined under this title or

imprisoned not more than 20 years, or both.

       6.      Title 18, United States Code, Sections 1956, provides, in part, that whoever,

knowing that the property involved in a financial transaction represents the proceeds of some

form of unlawful activity, conducts or attempts to conduct such a financial transaction which in

fact involves the proceeds of specified unlawful activity with the intent to promote the unlawful

activity, or knowing that the transaction is designed to conceal the nature, location, source,




Declaration of Special Agent Timothy Suttles                          EXHIBIT A PAGE 2
                                                                      Complaint In Rem
                                                                      FOR FORFEITURE
         Case 3:20-cv-01522-BR            Document 1-1      Filed 09/03/20     Page 3 of 12




ownership, or control of the proceeds, shall be sentenced to a fine of not more than $500,000 or

imprisoned for not more than twenty years, or both.

                                     Statement of Probable Cause

        7.         Based on information and documents received from financial institutions, in

December 2019, I began an investigation regarding the rapid movement of funds into and out of

numerous financial accounts belonging to Omar Morales, a United States Probation Officer

employed at the United States Probation Office located at 530 Center Street NE, Suite 406,

Salem, Oregon. Between January 2019 and February 2020, Morales opened numerous bank

accounts, including at Columbia Bank, Oregon State Credit Union, Chase Bank, U.S. Bank,

Umpqua Bank and Wells Fargo Bank. Each of these bank accounts showed laundering and

funnel activity.

        8.         As a result, at least one of the banks closed Morales’s bank account due to

suspicious activity. Even then, Morales moved his funds to newly opened accounts and

continued the suspicious activity. Funds were transferred into the accounts using various

methods, including wire transfers, peer-to-peer transfers, cash transactions, and cryptocurrency

transactions, which travelled in interstate or foreign commerce. Nearly all funds transferred into

his accounts were withdrawn within days and in cash.

        Victims Scammed and Sending Money

        9.         Based on my training and experience, I am aware that there are numerous online

fraud schemes targeting individuals and businesses. These schemes often include the promise of

substantial payments after the victim pays a nominal amount upfront. Common schemes include


Declaration of Special Agent Timothy Suttles                           EXHIBIT A PAGE 3
                                                                       Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:20-cv-01522-BR         Document 1-1       Filed 09/03/20     Page 4 of 12




the payout from a large lottery winning after payment of required taxes and fees, or the promise

of a lucrative government grant after payment of required processing fees. In reality, the victim

is coerced into continually paying additional “fees” in order to receive a promised large payout

that is never made. Online schemes typically involve wire transfer payments to the perpetrators’

bank accounts or the bank accounts of individuals working with the perpetrators, and the rapid

withdrawal of the victim funds in order to prevent the victim from recalling the funds after

realizing they have been the victim of fraud.

       10.     These scams often depend on individuals known as “money mules” to succeed.

Money mules set up financial accounts that mask the true identity of the scammer, funneling

victims’ funds to the scammer. While some money mules are unknowing and unwitting

participants in the scheme, and often victims themselves, others possess varying degrees of

knowledge regarding the scam, and benefit from the scam by skimming a portion of the

fraudulent funds before sending the funds to the scammer.

       11.     I interviewed four individuals who sent money to Morales. All of the individuals

confirmed they were victims of various fraud schemes. None of the individuals believed they

talked to or met Morales. These individuals were initially contacted via email or Facebook

Messenger by an unknown individual or individuals.     The conversations then transitioned to text

messages. They were promised a large sum of money and told to pay a fee or tax in order to

receive the promised sum.

       12.     For example, one victim, AV1, who lived in California, thought she was applying

for and receiving a government grant. Throughout the process, AV1 was told she had to pay for


Declaration of Special Agent Timothy Suttles                         EXHIBIT A PAGE 4
                                                                     Complaint In Rem
                                                                     FOR FORFEITURE
        Case 3:20-cv-01522-BR         Document 1-1       Filed 09/03/20      Page 5 of 12




certain things like taxes and administrative fees. She never received a grant, and sent

approximately $20,000 to various people, including Morales, in an attempt to obtain a fictitious

government grant. She was provided Morales’s name, bank account number, specifically

Morales’s Bank of America account ending in 6429, routing number, and the address for his

apartment on Big Oak Place in Corvallis, Oregon. On September 17, 2019, AV1 sent Morales

$6,500 dollars via wire transfer. AV1 never received any grant money. Shortly after the wire,

Morales withdrew nearly all of those funds in cash.

       13.     The other three victims I interviewed reported similar experiences. They were told

they need to pay certain expenses to receive money in return.   An individual, AV2, was

provided Morales’s bank account number ending in 6429 at Bank of America and wired him

$1,750 on August 7, 2019. He then sent a check for $7,000 to Morales.

       14.     AV3 was provided Morales’s account number for an account Morales set up at

Wells Fargo and wired $5,000 to that account.

       15.     AV4 mailed a cashier’s check to Morales at his Big Oak Place address, which was

deposited into Morales’s Bank of America account ending in 6429.

       16.     Morales was one of several people to whom these victims sent money. None of

these victims received anything in return. After each of the above deposits, Morales quickly

withdrew nearly all the funds in cash. Investigators have identified more than thirty additional

suspected victims by reviewing Morales’s bank account records and other reports. Each

individual sent money to Morales, with Morales quickly withdrawing the funds in cash.




Declaration of Special Agent Timothy Suttles                         EXHIBIT A PAGE 5
                                                                     Complaint In Rem
                                                                     FOR FORFEITURE
        Case 3:20-cv-01522-BR          Document 1-1       Filed 09/03/20     Page 6 of 12




        17.     While some victims sent money to Morales’s bank account using a direct wire,

which required Morales’s bank account number, or via a cashier’s check, which required a name

and address, others used PayPal or Venmo. PayPal and Venmo are digital wallets that are

directly linked to a user’s bank account or, in the case of PayPal, a credit card. The users can

make payments or accept cash from other users. To transfer money via PayPal, a user must have

the recipient’s email address or PayPal user name. Although PayPal has a web-based platform,

Venmo users can only send or request payments using a cell phone application. To transfer

money via Venmo, you must have the recipient’s cell phone or user name. Based on a review of

PayPal and bank records, it appears victims were provided Morales’s PayPal or Venmo account

information and then transferred money to his account. Morales would use PayPal or Venmo to

transfer the money to an associated bank account and then withdraw the money in cash much as

he did for direct wires.   .

        Bank Account Analysis

        18.     Morales used multiple bank accounts during this scheme. One such account was a

checking account ending in 0369 at Oregon State Credit Union (OSCU). As part of the

investigation, I obtained Morales’s OSCU records. The checking account was opened on or

before May 28, 2019. Except for an initial transfer from his existing savings account, the

majority of the money going into the OSCU account was via wires, checks, or PayPal/Venmo

deposits. After the deposits were made, Morales would, typically within a day or two, withdraw

the amount of the deposit in cash. Between May 28, 2019 and August 31, 2019, Morales

received $54,868.55 into his account at OSCU. During this same period, Morales withdrew


Declaration of Special Agent Timothy Suttles                         EXHIBIT A PAGE 6
                                                                     Complaint In Rem
                                                                     FOR FORFEITURE
         Case 3:20-cv-01522-BR           Document 1-1    Filed 09/03/20    Page 7 of 12




$51,270 in cash from that account, often shortly after the money was deposited. Because the

funds were withdrawn in cash, it is not possible at this point to determine what Morales did with

the money. This account remains open.

        19.     An examination of the deposits and withdrawals in the OSCU account shows the

following sample of this activity:

                    •   July 15, 2019, PayPal deposit: $1,300.

                            o July 17, 2019: $1,300 cash withdrawn.

                    •   On July 27, 2019: PayPal deposit: $1,000.

                            o July 27, 2019: $1,000 cash withdrawn.

                    •   September 12, 2019: Venmo deposit: $2,640.

                            o September 12, 2019: $2,630 cash withdrawn.

                    •   November 15, 2019: Cashier’s Check: $14,518.30.

                            o Between November 19, 2019 and November 29, 2019, $13,900

                                cash withdrawn in amounts less than $10,000.

        20.     I have also reviewed bank account records for the period from May 2019 to

February 2020 related to accounts belonging to Morales and held at Wells Fargo Bank, Bank of

America, PayPal, Columbia Bank, Security Service Federal Credit Union, Umpqua Bank, U.S.

Bank and Wal-Mart MoneyGram. There were deposits, totaling approximately $321,566, that

were similar in nature – wire, check, or Venmo/PayPal deposits followed by immediate cash

withdrawals – at all financial institutions.




Declaration of Special Agent Timothy Suttles                        EXHIBIT A PAGE 7
                                                                    Complaint In Rem
                                                                    FOR FORFEITURE
        Case 3:20-cv-01522-BR         Document 1-1      Filed 09/03/20     Page 8 of 12




       21.     For example, Bank of America records for account 6429, which was opened on

July 2, 2019, show twenty-three wire transfer deposits between July 23, 2019 and November 7,

2019, totaling approximately $115,666, and four check deposits totaling $21,300, from various

individuals located inside and outside the United States. Following the deposits, Morales

withdrew the funds, totaling approximately $117,910, in cash, often only days after each deposit.

The Bank of America account was closed by the bank on November 8, 2019.

       22. Morales opened a bank account ending in 6083 at Columbia Bank on November 14,

2019. Morales received deposits from wires, checks, and Venmo/PayPal, consistent with the

fraudulent scheme, totaling $20,990. He subsequently withdrew $20,950 in cash.

       23.     The Bank of America, Columbia Bank, Umpqua Bank, U.S. Bank and OSCU

accounts appear to have been opened solely for the purpose of depositing and withdrawing fraud

proceeds. Morales has an additional account, at Security Service Federal Credit Union, which

appears to be his primary checking account. This account receives his paycheck and pays out

what appears to be the majority of his bills. The investigation determined that approximately

$37,000 in fraud proceeds have been deposited into this account.

       24.     The investigation to date has determined that Morales has withdrawn over

$256,751.60 of suspected fraud proceeds in cash from the Subject Bank Accounts.

       25.     In addition to the cash withdrawals, records indicate that Morales has used fraud

proceeds for his personal benefit. Between May 2019 and February 2020, Morales made

suspected personal purchases totaling over $4,000 at fast food establishments, grocery stores,




Declaration of Special Agent Timothy Suttles                        EXHIBIT A PAGE 8
                                                                    Complaint In Rem
                                                                    FOR FORFEITURE
        Case 3:20-cv-01522-BR          Document 1-1       Filed 09/03/20      Page 9 of 12




dentist offices, gas stations, and paid his rent. All purchases were withdrawn from the Subject

Bank Accounts that were funded by victims’ deposits.

       26.     In addition to the cash withdrawals and his personal expenditures, the OSCU

account showed purchases of bitcoin (cryptocurrency) through an account at Coinbase. Coinbase

operates like a cryptocurrency bank account, allowing users to buy, send, and receive

cryptocurrency, as well as convert it to cash. Morales opened an account at Coinbase on March

22, 2019, using this own name, date of birth, and social security number and his Big Oak Place

address. In order to open an account, you need to provide personal identifying information

including a picture to verify transactions. Account holders have what is known as a wallet and

typically have a key that is stored separately that is used to access the wallet. Transactions are

sometimes verified by KYC (Know Your Customer) protocols, usually in the form of a “selfie.”

The person conducting the transactions is required to take a picture of himself (selfie) in order to

complete the transaction. Records from Coinbase included a photo of Morales from one of these

transactions, as well as a copy of his Oregon driver’s license.

       27.     Between June 11, 2019 and January 4, 2020, Morales received approximately

32.47 bitcoin, estimated to be worth over $300,000 in U.S. currency. In addition, Morales

purchased 2.63874145 bitcoin using the funds from the Subject Bank Accounts that are

traceable to the fraud. The bitcoin account operated in a similar manner to the cash flow in the

Subject Bank Accounts —bitcoin came into the account and then was transferred out shortly

thereafter. Morales would also combine received bitcoin with bitcoin he purchased, and then

send it to an unknown recipient. This is consistent with the fraud scheme, but because of the


Declaration of Special Agent Timothy Suttles                          EXHIBIT A PAGE 9
                                                                      Complaint In Rem
                                                                      FOR FORFEITURE
       Case 3:20-cv-01522-BR          Document 1-1       Filed 09/03/20     Page 10 of 12




nature of bitcoin wallets, the senders and recipients of the bitcoin have not been verified. The

investigation has determined that 35.10827963 Bitcoin are traceable to the fraud scheme

described herein.

Search Warrant and Morales Interview

       28.     As a result of this investigation, on February 4, 2020, I submitted an affidavit

supporting an application to search Omar Morales’s residence, his office in Salem, Oregon, and

his person as well as a warrant to seize funds from certain accounts, including his OSCU account

that represented the proceeds of fraud and property involved in money laundering. I successfully

seized $315.79 from Morales’s OSCU account.

       29.     On February 5, 2020, during the execution of the search warrant at his office at

the U.S. Probation office in Salem, Oregon, I interviewed Omar Morales. In summary, he stated

that in October or November 2018, he went on a dating website and met an individual identified

as Amy Gaines. He began communicating with Gaines on a daily basis and fell in love with her.

She told him that she had a job in Dubai and that living in Dubai was expensive. She asked for

help financially, and Morales began sending her his own funds.

       30.     Over the previous year, Gaines asked him to open bank accounts and buy bitcoin

to help her with her graphic design business. Once he opened the accounts, she told him that

deposits would be made into his accounts from her business. After the deposits were made, she

told him to withdraw the funds and buy bitcoin at bitcoin ATMs. After purchasing the bitcoin, he

sent it to the bitcoin address Gaines provided.




Declaration of Special Agent Timothy Suttles                         EXHIBIT A PAGE 10
                                                                     Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:20-cv-01522-BR          Document 1-1       Filed 09/03/20     Page 11 of 12




       31.     Morales told me that he had recently opened a bank account at Umpqua Bank. He

had recently received deposits in the account from individuals just as he received in his other

bank accounts. Morales estimated the amount of money in the bank account to be approximately

$10,000. Morales told me his bank account at U.S. Bank also recently received deposits just like

his other bank accounts. U.S. Bank notified him that they froze his account until they can verify

the deposited funds are legitimate and not the proceeds of fraud. Morales told me the money in

both accounts, Umpqua Bank and U.S. Bank, was not his money.

       32.     On February 7, 2020, I obtained a seizure warrant for funds contained in

Morales’s U.S. Bank and Umpqua Bank accounts.         I successfully seized $5,862.50 from

Morales’s Umpqua Bank account and $10,664.24 from his U.S. Bank account.

       33.     I interviewed Morales on two separate occasions. During both interviews,

Morales told me the money in Umpqua Bank and U.S. Bank did not belong to him but to clients

of his girlfriend, Amy Gaines. Morales told me the money in the Oregon State Credit Union is a

comingled money of his and money from clients of Gaines.

                                            Conclusion

       34.     Based on the foregoing, I have probable cause to believe, and I do believe, that

the funds seized from the Subject Bank Accounts are property constituting or derived from

proceeds obtained directly or indirectly as a result of violations of 18 U.S.C. § 1343 and are

property involved in a violation of 18 U.S.C. § 1956 or traceable to such property. As such, the

property is subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C) and,

therefore, is subject to seizure pursuant to 18 U.S.C. § 981(b).


Declaration of Special Agent Timothy Suttles                         EXHIBIT A PAGE 11
                                                                     Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:20-cv-01522-BR           Document 1-1        Filed 09/03/20     Page 12 of 12




       35.       I have presented this declaration to Assistant United States Attorney Julia Jarrett

who has advised me that in her opinion, the proposed complaint is supported by probable cause.

       I declare under penalty of perjury that the foregoing is true and correct pursuant to 28

U.S.C. § 1746.

   Executed this 3rd day of September 2020.


                                                /s/ Timothy W. Suttles____
                                                TIMOTHY W. SUTTLES
                                                Special Agent
                                                Federal Bureau of Investigation




Declaration of Special Agent Timothy Suttles                           EXHIBIT A PAGE 12
                                                                       Complaint In Rem
                                                                       FOR FORFEITURE
                                 Case 3:20-cv-01522-BR                                   Document 1-2                   Filed 09/03/20                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $10,664.24 in United States currency, in rem, et al

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Julia E. Jarrett - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      18:1343 / 18:1956
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds of wirefraud / property involved in or traceable to money laundering violations
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                   CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                             JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                   DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 9/3/2020                                                                /s/ Julia E. Jarrett
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
